61 N.Y.2d 695 (1984)
Vantage Petroleum, Bay Isle Oil Co., Inc., Bay Isle Oil Corp., Respondent,
v.
Board of Assessment Review of the Town of Babylon et al., Respondents. Board of Education, Lindenhurst Union Free School District No. 4, Town of Babylon, Appellant.
Court of Appeals of the State of New York.
Argued December 15, 1983.
Decided January 10, 1984.
Eugene L. Wishod for appellant.
Laureen Cronin for petitioner-respondent.
Lou Lewis for Shoreham-Wading River School District, amicus curiae.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur in memorandum.
*697MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the question certified answered in the affirmative.
The appeal raises the question whether a board of education in the County of Suffolk may intervene in a tax certiorari proceeding involving property within the district. To the extent that the application sought intervention by permission under CPLR 1013, the exercise of discretion by the courts below is, absent an abuse of discretion as a matter of law, not here present, beyond our review (Patron v Patron, 40 N.Y.2d 582). To the extent that intervention *698 as of right was sought under CPLR 1012 (subd [a], par 2), we affirm for the reasons stated in the Appellate Division memorandum (91 AD2d 1037) to which we add only that whether movant will be bound by the judgment within the meaning of that subdivision is determined by its res judicata effect (Matter of Unitarian Universalist Church v Shorten, 64 Misc 2d 851, 854, vacated on other grounds 64 Misc 2d 1027; Lesser v West Albany Warehouses, 17 Misc 2d 461; Sutphen Estates v United States, 342 US 19, 21) and that a judgment fixing the value of property for taxation in one year may be evidence of its assessed value for a succeeding year but is not res judicata (Matter of Woolworth Co. v Tax Comm., 20 N.Y.2d 561, 567; People ex rel. Hilton v Fahrenkopf, 279 N.Y. 49, 52-53).
Order affirmed, etc.